                                       Case 3:18-cv-07354-WHA Document 202 Filed 01/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   ALICIA HERNANDEZ, EMMA WHITE,
                                       KEITH LINDNER, TROY FRYE,
                                  11   COSZETTA TEAGUE, IESHA BROWN,                       No. C 18-07354 WHA
                                       RUSSELL and BRENDA SIMONEAUX,
                                  12   JOHN and YVONNE DEMARTINO, ROSE
Northern District of California
 United States District Court




                                       WILSON, TIFFANIE HOOD, GEORGE
                                  13   and CYNDI FLOYD, DEBORA GRANJA,                     NOTICE RE ORAL ARGUMENT
                                       and DIANA TREVINO, individually and on
                                  14   behalf of all others similarly situated,
                                  15
                                                      Plaintiffs,
                                  16
                                               v.
                                  17
                                       WELLS FARGO BANK, N.A.,
                                  18
                                                      Defendant.
                                  19

                                  20        For Wednesday’s hearing, plaintiffs’ counsel shall be prepared to provide a detailed

                                  21   breakdown of the specific restitution that each of the 24 (or fewer) members of the putative

                                  22   California class seeks to recover.

                                  23

                                  24   Dated: January 13, 2020.

                                  25

                                  26
                                                                                             WILLIAM ALSUP
                                  27                                                         UNITED STATES DISTRICT JUDGE
                                  28
